In my opinion, defendant's detention for the purpose of calculation, pursuant to R. C. 2945.71, commenced on January 15, 1974. However, his continued detention was not solely because of the charge upon which he was subsequently convicted. On January 17, 1974, his parole officer put a hold on the defendant. There is nothing in the record to indicate that this arrest was improper.
The Ohio Supreme Court has held that detention must be because of an arrest or indictment which results in conviction.
"A defendant is not entitled to a discharge under the provisions of R. C. 2945.71, where he was in jail at the time the indictment was returned and was detained in jail for more than two terms thereafter but such detention in jail was not solely because of that indictment. (State v. Gray, 1 Ohio St. 2d 21, and State, ex rel. Hodges, v. Coller, 19 Ohio St. 2d 164, approved and followed.)" State v. Fairbanks, 32 Ohio St. 2d 34, paragraph 2 of the syllabus.
Accordingly, I would overrule assignment of error number one for the foregoing reason. I concur in the overruling of assignments of error numbers two and three. *Page 45